DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the IDS filed 03/01/2022.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/01/2022 was filed after the mailing date of the Notice of Allowance on 02/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-12, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GRG Banking Equipment Co Ltd (CN 201773438 U) (hereinafter referred to as GRG), cited by the applicants. An English translation of the Chinese document is attached with this office action and is referred to below with respect to the claims. 
Regarding claim 1, GRG discloses a paper money access device, comprising:
a cassette (banknote storage module 40) including a plurality of storage parts (cash boxes 42 and 43) configured to store a paper medium, and a case (bottom housing of device 100 in fig. 1) having a plurality of entrances (fig. 1 shows entry points for each cash box 42 and 43) (see circled areas in fig. 1 of the Chinese document provided below) through which the paper medium passes to be accumulated in the plurality of storage parts (cash boxes 42 and 43) or is withdrawn from the plurality of storage parts (cash boxes 42 and 43) to pass (figs. 1 and 6-8; and paras. 0032 and 0036);
a strongbox protection wall (see arrow in fig. 1 below) covering the cassette (banknote storage module 40) and having an external entrance (entrance near 421 in fig. 1) through which the paper medium passes to be loaded into the cassette (banknote storage module 40) or is unloaded from the cassette (banknote storage module 40) to pass (figs. 1 and 6-8);
an external conveyance path (421) extending to penetrate the strongbox protection wall (see arrow in fig. 1 below) through the external entrance (entrance near 421 in fig. 1); 
a plurality of external branch conveyance paths (422) extending between the external conveyance path (421) and the plurality of entrances of the case (fig. 1 shows entry points for each cash box 42 and 43), respectively (see the circled areas in fig. 1 provided below);
a cassette accommodation part (the area in which the banknote storage module 40 is housed) configured to provide a space for accommodating the cassette (banknote storage module 40) (fig. 1);
a conveyance path support part (42) configured to support the external conveyance path (421) and the plurality of external branch conveyance paths (422) and configured to open and close the cassette accommodation part so that the cassette is selectively exposed to the outside (figs. 1 and 12; paras. 0032, 0036, and 0040); and 
an actuator (any one of 4a-4f in fig. 6 of the Chinese document provided below) provided in the conveyance path support part to generate a driving force for loading and unloading the paper medium into and from the plurality of storage parts (cash boxes 42 and 43) (paras. 0036 and 0038). 

    PNG
    media_image1.png
    542
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    581
    695
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    552
    611
    media_image3.png
    Greyscale

Regarding claim 2, GRG further discloses the device of claim 1, wherein the cassette (40) further includes a plurality of internal conveyance paths (see highlighted areas in figs. 6 and 7 provided above) provided to enable bi-directional conveyance of the paper medium (fig. 6 shows arrows along the plurality of internal conveyance paths pointing in one direction to indicate the direction of movement of the banknote during a deposit transaction, and fig. 7 shows arrows along the plurality of internal conveyance paths pointing in another direction to indicate the direction of movement of the banknote during a withdrawal transaction) between the plurality of entrances (see circled areas in fig. 6 provided above) and the plurality of storage parts (cash boxes 42 and 43). (See also paras. 0036-0037 of the translated Chinese document)

Regarding claim 3, GRG further discloses the device of claim 2, wherein the plurality of internal conveyance paths are configured to enable independent conveyance of the paper medium without communicating with each other or crossing each other (see highlighted areas in figs. 6 and 7 provided above).

	Regarding claim 4, GRG further discloses the device of claim 2, wherein the plurality of storage parts (42, 43) include a first storage part (43a) disposed at an upper portion of the cassette (40), and a second storage part (43b, 43c) disposed at a lower portion of the cassette (40) (figs. 1 and 6-8);
	the plurality of entrances includes a first entrance and a second entrance disposed to be spaced apart from the first entrance (see the circled areas in fig. 6 provided above); and
the plurality of internal conveyance paths (see the circled areas in fig. 6 provided above) includes a first internal conveyance path (fig. 6 shows a first internal conveyance path between 4a and 43a) configured to convey the paper medium between the first storage part (43a) and the first entrance (fig. 6 shows a first entrance near 4a), and a second internal conveyance path (fig. 6 shows a second internal conveyance path between 4b and 43b or 43c) configured to convey the paper medium between the second storage part (43b, 43c) and the second entrance (fig. 6 shows a second entrance near 4b).

Regarding claim 5, GRG further discloses the device of claim 4, wherein the plurality of external conveyance paths (422) includes a first external branch conveyance path (see fig. 6, the conveyance path to the right of 4a) configured to convey the paper medium to the first internal conveyance path (see fig. 6, the conveyance path between 4a and 43a) through the first entrance (fig. 6 shows a first entrance near 4a); and a second external branch conveyance path (see fig. 6, the conveyance path between 4a and 4b) configured to convey the paper medium to the second internal conveyance path (see fig. 6, the conveyance path between 4b and 43b/43c) through the second entrance (fig. 6 shows a second entrance near 4b).

Regarding claim 6, GRG further discloses the device of claim 5, wherein the first entrance (fig. 6 shows a first entrance near 4a) is formed on one portion of the case such that the first internal conveyance path (fig. 6 shows a first internal conveyance path between 4a and 43a) and the first external branch conveyance path (see fig. 6, the conveyance path to the right of 4a), which are connected to each other, pass through the first entrance (fig. 6 shows a first entrance near 4a), and the second entrance (fig. 6 shows a second entrance near 4b) provided on another portion of the case such that the second internal conveyance path (see fig. 6, the conveyance path between 4b and 43b or 43c) and the second external branch conveyance path (see fig. 6, the conveyance path between 4a and 4b), which are connected to each other, pass through the second entrance (fig. 6 shows a second entrance near 4b).

Regarding claim 7, GRG further discloses the device of claim 4, wherein the second storage part (43b, 43c) is disposed below the first storage part (43a), and is configured to store the paper medium independently of the first storage part (see fig. 6).

Regarding claim 8, GRG further discloses the device of claim 7, wherein the second internal conveyance path (see fig. 6, the conveyance path between 4b and 43b or 43c) is provided so as not to interfere with the first internal conveyance path (see fig. 6, the conveyance path between 4a and 43a) in the cassette (40), and extends toward the second storage part (43b, 43c) outside the first storage part (43a).

Regarding claim 9, GRG further discloses the device of claim 4, wherein the entrance near (4a) is disposed closer to a peripheral edge of the case than the entrance near (4b) (see fig. 6).

Regarding claim 10, GRG further discloses the device of claim 1, comprising:
a main body (fig. 1, upper housing of device 100); and
a main conveyance path (21) provided inside the main body to provide a conveyance route for the paper medium (figs. 1 and 6-8),
wherein the external conveyance path (421) is configured to convey the paper medium between the main conveyance path (21) and the plurality of external branch conveyance paths (422) (see figs. 1 and 6-8).

Regarding claim 11, GRG further discloses the device of claim 10, wherein a portion of the main conveyance path (21) forms a closed loop conveyance path configured to convey the paper medium along a route having a closed loop shape (figs. 1 and 6-8), and the plurality of external branch conveyance paths (422) branch from the closed loop conveyance path and passes through the external entrance (entrance near 421 in fig. 6).

Regarding claim 12, GRG further discloses the device of claim 11, comprising:
a discrimination part (20) configured to discriminate the paper medium conveyed along the main conveyance path (21) (figs. 1 and 6-7, paras. 0036-0038), and
wherein the external conveyance path (421) is branched from a lower portion of the closed loop conveyance path (21), and the discrimination part (20) is provided at an upper portion of the closed loop conveyance path (figs. 1 and 6-7).

Regarding claim 14, GRG further discloses the device of claim 1, wherein the case is configured to form an outer shape of the cassette (banknote storage module 40) (figs. 1 and 6-7), wherein the plurality of entrances (see circled areas in figs. 1 and 6 provided above) include a first entrance and a second entrance formed on an upper surface of the case (figs. 1 and 6); the first entrance is disposed to be spaced apart from a peripheral edge of the case by a predetermined distance; and the second entrance is disposed to be spaced apart from the peripheral edge of the case by a distance shorter than the predetermined distance (fig. 6 shows the entrance near 4a is closer to a peripheral edge located on the right side of the case than the entrances near (4b-4f).

Regarding claim 15, GRG further discloses the device of claim 14, wherein the plurality of entrances (see circled areas in figs. 1 and 6 provided above) are disposed to be biased toward one side of the case on the upper surface of the case (each circled area in figs. 1 and 6 provided above are located on the upper surface of the case to the left side of each cash box 42 and 43).

Regarding claim 16, GRG further discloses the device of claim 15, comprising:
an accumulation withdrawal operation part (figs. 1 and 6-8 show wheels, which serves as the accumulation withdrawal operation part, located to the left side of each cash box 42 and 43) configured to perform an operation of accumulating the paper medium in the plurality of storage parts (cash boxes 42 and 43) and an operation of withdrawing the paper medium from the plurality of storage parts (cash boxes 42),
wherein the accumulation withdrawal operation part includes a plurality of accumulation withdrawal operation parts biased toward the one side of the case where the entrances are disposed (figs. 1 and 6-8 show wheels, which serves as the accumulation withdrawal operation parts, located to the left side of each cash box 42 and 43).

Regarding claim 17, GRG discloses a paper money access device, comprising:
a cassette (banknote storage module 40) including a plurality of storage parts (cash boxes 42 and 43) configured to store a paper medium, and a case (bottom housing of device 100 in figs. 1 and 6) having a plurality of entrances (see circled areas in figs. 1 and 6 provided above) through which the paper medium passes to be accumulated in the plurality of storage parts (42 and 43) or is withdrawn from the plurality of storage parts (cash boxes 42) to pass (figs. 1 and 6-7 provided above; and paras. 0032 and 0036 of the translated Chinese document);
a cassette accommodation part (the area in which banknote storage module 40 is housed) configured to accommodate the cassette (banknote storage module 40) (figs. 1 and 6-8);
a plurality of external branch conveyance paths (422) extending from the plurality of entrances (see circled areas in figs. 1 and 6 provided above) of the cassette (40) (see figs. 1 and 6);
a conveyance path support part (42) configured to support the plurality of external branch conveyance paths (422) (figs. 1 and 6-7; and paras. 0032, 0036) and to open and close the cassette accommodation part by being rotated with respect to the cassette accommodation part (fig. 12; para. 0040);
a deposit/withdrawal part (10) for a user to input the paper medium to the device (100) or to receive the paper medium from the device (100) (see fig. 1; and para. 0032);
an external conveyance path (421) configured to convey the paper medium between the deposit/withdrawal part (10) and the plurality of external branch conveyance paths (422), wherein the external conveyance path (421) is supported by the conveyance path support part (42) (see figs. 1 and 6-8); and 
an actuator (any one of 4a-4f in fig. 6) provided in the conveyance path support part to generate a driving force for loading and unloading the paper medium into and from the plurality of storage parts (cash boxes 42 and 43) (paras. 0036 and 0038). 

Regarding claim 20, GRG further discloses the device of claim 1, comprising an accumulation withdrawal operation part (figs. 1 and 6-8 show wheels, which serves as the accumulation withdrawal operation part, located to the left side of each cash box 42 and 43) provided in the cassette to receive the driving force generated by the actuator to perform an operation of accumulating the paper medium in the plurality of storage parts (cash boxes 42 and 43) and an operation of withdrawing the paper medium from the plurality of storage parts (cash boxes 42) (see fig. 6; and paras. 0036-0038).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL A TAYLOR/Examiner, Art Unit 2887           

/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887